DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION 35 U.S.C. 121 AND 372.
Unity Reference is hereby corrected and applied to claims below. The previous August 04, 2022 restriction requirement cited claims 1-23 and reference number US 2021/0156613. 
 As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 21 and 24, drawn to a system for producing a product natural gas
Group II, claim(s) 9-12 and 22, drawn to a system for producing a product natural gas
Group III, claim(s) 15-18 and 23, drawn to a system for producing a product natural gas
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, even though the inventions of these groups require the technical feature of “ (a) a natural gas liquids (NGL) recovery unit (Figure 2 and Figure 3: 190); (b) a nitrogen rejection unit (NRU) (Figure 4 and Figure 5: 195); and (c) a pressure management sub-system (PMSS) operatively and fluidly connecting the NGL recovery unit and the NRU, the PMSS comprising a set of conduits, individual members of the set of conduits fluidly connecting: (iv) the NRU distillation column (253) bottoms (226 and 222) to an expansion valve (270 and 271); (v) the expansion valve with the one or more heat exchangers; (v) a demethanizer column (165) overhead (308) with a first receiver (261).”
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Butts  (US 2018/0231306). The Butts reference establishes that claim 1, 9, and 15 in its current form lacks novelty. The existence of an anticipatory reference, demonstrating that one or more independent claim lack novelty establishes that the groups of inventions do not relate to a single general inventive concept.  As set forth in MPEP 1850: 
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art . . . Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, claims 1-4, 21 and 24, drawn to the embodiment of Figure 2, Figure 5, and Figure 6 as disclosed in [0066]- [0067] and [0073] as published
Species B, claims 9-12 and 22, drawn to the embodiment of Figure 3 as disclosed in [0069]- [0070] as published
Species C, claims 15-18 and 23, drawn to drawn to the embodiment of Figure 4 as disclosed in [0071]- [0072] as published
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, even though the inventions of these species require the technical feature of : “(a) a natural gas liquids (NGL) recovery unit (Figure 2 and Figure 3: 190); (b) a nitrogen rejection unit (NRU) (Figure 4 and Figure 5: 195); and (c) a pressure management sub-system (PMSS) operatively and fluidly connecting the NGL recovery unit and the NRU, the PMSS comprising a set of conduits, individual members of the set of conduits fluidly connecting (the pipelines 307, 202, 244, and 237 (from stream 308) are conduits that are included in the PMSS): (iv) the NRU distillation column (253) bottoms (226 and 222) to an expansion valve (270 and 271); (v) the expansion valve with the one or more heat exchangers (158) ; (v) a demethanizer column (165) overhead (308) with a first receiver (261),” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Butts (US 2018/0231306). 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  None of the claims appear to be generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction Requirement
Applicant's election with traverse of unity Requirement in the reply filed on September 21, 2022 is acknowledged.  
The traversal is on the ground(s) that 
There was a Preliminary Amendment filed on October 6, 2020.
The restriction fails to establish that the pending claims lack unity of invention under 37 CFR 1.475.
The prior art reference is the publication of the instant application and thus does not constitute prior art with respect to the Applicant.
This is not found persuasive because 
The preliminary claims that were cancelled are inclusive and have zero overlapping features. The preliminary amendment is acknowledged, however, since claims 5-8, 13-14, and 19-20 are dependent claims they are immaterial to the basis requirement to establish whether unity of invention is required.
As indicated in the August 4, 2022, and Unity Requirement above, the inventions lack unity because technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Butts (US 2018/0231306).
Examiner acknowledges the publication number cited is different from the prior art applied. The correct prior art is included in the above unity requirement Butts (US 2018/0231306). The art as applied for grounds to the unity requirement is thus maintained.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement

The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections

Claim 1 objected to because of the following informalities:  
In re Claim 1, the recitation “to a separator,” in line 8 should be amended to recite—“to a separator;”—i.e., the comma should replace the semicolon to avoid potential ambiguities and/or § 112(b) issues.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a natural gas liquids (NGL) recovery unit in claim 1 (Applicant Specification [0018]: a demethanizer column); 
a nitrogen rejection unit (NRU) in claim 1 (Specification [0018]: a distillation column, one or more raw natural gas streams, comprising methane, hydrocarbons, and nitrogen); and
an NGL recovery unit heat exchanger network in claim 1 (Specification [0048]: combining heat exchangers 30 and 38 into one unit, or splitting heat exchangers 30 and 38 into three or more separate units.).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation following claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
a pressure management subsystem (PMSS)
However, this claim limitation(s) is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover only the corresponding structure, material, or acts described in the set of conduits in Claim 1 (i)-(vii) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re claim 4, 
the phrase "redundant components" renders the claim indefinite because it is unclear what the scope of “redundant” is in regard to the components are from redundant components.
the phrase "two or more pumps" renders the claim indefinite because it is unclear whether the pumps includes the pumps named previously.
the phrase "two or more pumps in series" renders the claim indefinite because it is unclear whether the pumps includes the pump named previously and if one pump fails what happens to the next pump in the series such that the system would remain operative. Examiner notes that this may cause potential 112(a) issues.  
the phrase "two or more separators"  renders the claim indefinite because it is unclear whether the separators includes the separators named previously.
the phrase "two or more separators in series"  renders the claim indefinite because it is unclear whether the separators includes the separators named previously and if one separator fails what happens to the next separator in the series such that the system would remain operative. Examiner notes that this may cause potential 112(a) issues.  
the phrase "two or more valves"  renders the claim indefinite because it is unclear whether it is unclear whether the valve includes one of the valves named previously.
the phrase "two or more valves in series"  renders the claim indefinite because it is unclear whether the valve includes one of the valves named previously and if one valve fails what happens to the next valve in the series such that the system would remain operative. Examiner notes that this may cause potential 112(a) issues.  
the phrase "and combinations thereof "  renders the claim indefinite because it is unclear whether this means two or pumps, two or more separators and two or more valves are connected in series or parallel, whether one of each is connected in series or parallel, and/or combinations that consist one or at least two of a pump, separator of a valve.  
For purposes of examination: this claim is interpreted as any of a group consisting of a separator, pump, and valve connected in series or parallel.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2015/0052938), herein Bauer ‘938, in view of Bauer et al. (US 2011/0277500), herein Bauer ‘500 further in view of Agrawal et al. (US 5678426).  

In re Claim 1, Bauer ‘938 discloses a system (Fig. 1) comprising: 
a natural gas liquids (NGL) recovery unit ([0030]: first removal stage, i.e. NGL unit, includes T1, gas streams into and therefrom, and connected valves, heat exchangers); 
(b) a nitrogen rejection unit (NRU) ([0032]-[0033]: second removal stage, i.e. NRU, includes T2, gas streams into and therefrom, and connected valves, heat exchangers); and 
operatively and fluidly connecting the NGL recovery unit and the NRU ([0031]: pump connected between demethanizer T1 and denitrogenating column T2),
the PMSS comprising a set of conduits (lines connecting system components),
individual members of the set of conduits fluidly connecting: 
(i) a first conduit (the line that connect T1 to E4) fluidly connecting a demethanizer column overhead ( ‘938 top stream leaving T1 into E4) to one or more heat exchangers  (at least E4) 
 (iv) a fourth conduit (11 connecting T2 to V7) fluidly connecting the NRU distillation column bottoms to an expansion valve (V7); 
(v) a fifth conduit (line connecting V7 to E4) fluidly connecting the expansion valve with the one or more heat exchangers (connected to at least E4); and 
(vii) a seventh conduit (line connecting E2 to E5) fluidly connecting the one or more heat exchangers (at least E4 and E2) and then to an NGL recovery unit heat exchanger network (Bauer ‘938 [0032] and [0034]: E5; is connects to E1 and E6 connected to E2 connected E4 etc. as a heat exchanger network).
Bauer ‘938 does not explicitly teach, “fluidly connecting a demethanizer column overhead to one or more heat exchangers and then to a separator” and “a sixth conduit fluidly connecting the separator overhead to a point of the fifth conduit downstream of the expansion valve and upstream of the one or more heat exchangers.”
On the other hand, Bauer ‘500 directed to  separation of a hydrocarbon-rich, nitrogen-containing feed fraction (Abstract), discloses (Bauer ‘500 Figure 1) fluidly connecting a demethanizer column overhead (Bauer ‘500 T1) to one or more heat exchangers  (Bauer ‘500 E4) and then to a separator (Bauer ‘500 Figure 1: D5); (iii) a third conduit (Bauer ‘500 8) fluidly connecting with a lower section of an NRU distillation column (See ‘Bauer 500 D5 to 8 to T2 and [0027] lines 1-3) and  “(vi) a sixth conduit  (line connecting to valve V7 ) fluidly connecting the separator overhead  (overhead of D5) to a point of the fifth conduit downstream  (Bauer ‘500 point between 7 and V7) of the expansion valve  (V7) and upstream of the one or more heat exchangers  (upstream E4).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Bauer ‘938 and to have modified them by “fluidly connecting a demethanizer column overhead to one or more heat exchangers  and then to a separator” and “a sixth conduit  fluidly connecting the separator overhead to a point of the fifth conduit downstream of the expansion valve and upstream of the one or more heat exchangers.”, in order to improve separation efficiency and decrease the energy requirement and reduce the cold output from subsequent system components (Bauer ‘500 [0026]), without yielding unpredictable results.
However, Bauer ‘938 as modified does not explicitly teach, “the pressure management sub-system (PMSS)” and “a second conduit fluidly connecting the separator to a pump, the pump having a pump outlet a third conduit fluidly connecting the pump outlet with a lower section of an NRU distillation column.”
On the other hand, Agrawal directed to separation using distillation in a two column system (Abstract), discloses (Agrawal Fig.3) “a second conduit  (the line that connects pump to separator) fluidly connecting the separator to a pump (Agrawal 319: Col 7 lines 62-6 pump), the pump having a pump outlet (Fig. 3 outlet of 319 connecting to column 307) and a third conduit (line connecting pump to column T2) fluidly connecting the pump outlet with a lower section of an NRU distillation column (Fig. 3 pump connects to lower section of NRU distillation column; See also Examiner Figure 1A);.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Bauer ‘938 as modified  and to have modified them by having “a second conduit fluidly connecting the separator to a pump, the pump having a pump outlet a third conduit fluidly connecting the pump outlet with a lower section of an NRU distillation column”, in order to pump the condensate leaving the demethanizer and change the pressure to a desired pressure before entering the NRU distillation column (See Agrawal Col 7: line 62-64:portion leaving distillation column is pumped to a higher pressure) without yielding unpredictable results.
In regards to the PMSS, Bauer as modified teaches the set of conduits as claimed in (i)-(vii). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a PMSS in order to pump the condensate leaving the demethanizer and change the pressure to a desired pressure before entering the NRU distillation column (See Agrawal Col 7: line 62-64:portion leaving distillation column is pumped to a higher pressure) without yielding unpredictable results.


    PNG
    media_image1.png
    578
    687
    media_image1.png
    Greyscale

In re Claim 2, Bauer ‘938 as modified teaches wherein the separator and the pump are configured so that the demethanizer column may operate at a pressure  (Bauer ‘938 [0030]: T1 operated at a pressure)  selected from the group consisting of lower than, equal to, or just above a pressure of the NRU distillation column  (Bauer ‘938 [0031]: no pressure change due to pump between withdrawal from demethanizer and feeding to NRU distillation column).
In re Claim 3, Bauer ‘938 as modified teaches wherein the NGL recovery unit heat exchanger network comprises 
at least one raw natural gas cooling heat exchanger  (at least E4, E2 and E5) and 
at least one separator  ( at least Bauer ‘938 D1 and Bauer ‘500 separator) configured to form at least one sub-cooled raw natural gas stream feed to the demethanizer column (at least stream 3 and stream from E5 to T1).
In re Claim 4, Bauer ‘938 as modified does not explicitly teaches wherein the pressure management sub-system comprises 
one redundant components selected from the group consisting of two pumps connected in parallel configuration.
However the use of two pumps in parallel would be considered a mere duplication of parts which has been held to have no patentable significance unless a new an unexpected result is produced (MPEP 2144.04 VI B).  In this case having two separates in parallel instead of one would allow for a backup separator to be present or twice as much fluid to be processed, but would not results in any new and unexpected results being produced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Bauer ‘938 and to have modified them by having “one redundant components selected from the group consisting of two pumps  connected in parallel configuration”, because Baer ‘938 as modified teaches the pump and a mere duplication of parts has no patentable significance, because results of the duplication fail to be new and unexpected.
In re Claim 21, Bauer ‘ 938 as modified teaches a method of producing a natural gas product using the system of claim 1, comprising: 
feeding raw natural gas at ambient temperature into the NGL recovery unit (Fig. 1 and [0029] natural gas stream feed 7 to T1), 
cooling and expanding the raw natural gas prior to feeding the raw natural gas ([0029]: feed is cooled in exchangers E1 and E2 and expanded in expander X1), either as one stream or split into two or more streams, to the demethanizer column (See Fig. 1 and [0029] feed through at least stream 7 and 3), 
while managing the pressure relationship between the demethanizer column and the NRU distillation column ([0029]-[0031]: valve V6 aids in pressure management with Agrawal pump 319: Col 7 lines 62-64);
routing the demethanizer column overhead to the one or more heat exchangers (Fig. 1 and [0031]: T1 overhead into E4) and then to separator (See Examiner Fig. 1 separator);
pumping a separator bottoms stream into the lower section of the NRU distillation column (Examiner Fig. 1 separator into T2); 
forming an expanded NRU distillation column bottoms stream using the expansion valve to form an  expanded stream (Bauer ‘938 [0032]: 11 leaving T2 is expanded via V7 creating expanded stream)
to form natural gas product (Figure 1: 11’) and 
routing the natural gas product through the one or more heat exchangers (at least E4, E2 and E1) in the NRU and then to the NGL recovery unit heat exchanger network (see Fig. 1: at least E2 is included with E5 network) to warm the natural gas product to ambient temperature ([0032]: warmed in at least E2).

Bauer ‘938 does not explicitly teach, “combining the expanded stream with any separator vapor stream”.  
On the other hand, Bauer ‘500 directed to separation of a hydrocarbon-rich, teaches combining the expanded stream with any separator vapor stream (Bauer ‘500 expanded stream combined with T1 vapor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Bauer ‘938 and to have modified them by “combining the expanded stream with any separator vapor stream”, in order to improve separation efficiency and decrease the energy requirement thereof, without yielding unpredictable results.
In re Claim 24, Bauer ‘938 as modified teaches wherein the separator and the pump (Agrawal 319: Col 7 lines 62-63) are configured so that the demethanizer column operates at a pressure (Bauer ‘938 [0030]: T1 operated at a pressure 25 bar) selected from the group consisting of lower than or equal to a pressure of the NRU distillation column (Bauer ‘938 between 22 to 32 bar).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/BRIAN M KING/Primary Examiner, Art Unit 3763